730 N.W.2d 237 (2007)
Marcia CRYDERMAN, f/k/a Marcia Douglas, Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellant,
v.
Daniel J. VERBURG, d/b/a Bay View Obstetrics & Gynecology, Jeffrey W. Wilder, Northern Michigan Hospital, Debbie Pluim, a/k/a Debra Pluim, and Marilyn Keebler, a/k/a Marilyn S. Morris, Defendants-Appellees.
Docket No. 132895. COA No. 255045.
Supreme Court of Michigan.
April 25, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.